263 Minn. 581 (1962)
116 N.W. (2d) 589
IN RE APPEAL OF ROBERT WILLIAMS AND OTHERS FROM ORDERS BY COUNTY SUPERINTENDENT OF SCHOOLS, CASS COUNTY.
No. 38,810.
Supreme Court of Minnesota.
July 13, 1962.
Gordon Rosenmeier and John E. Simonett, for appellants.
Peterson & Popovich, Edward L. Rogers, County Attorney, and LeVander, Gillen, Miller & Kelly, for respondents.
PER CURIAM.
This matter is before us on a motion by respondents to dismiss an appeal from an order of the District Court of Cass County, dated June 4, 1962, denying appellants' motion for summary judgment.
The litigation in the district court is the result of appeals from orders of the County Superintendent of Schools of Cass County, dated March 21, 1960, and April 28, 1960, wherein one of the issues to be tried is whether or not failure to conduct an election for the purpose of securing approval of the persons qualified to vote on the question of consolidation renders the proceedings invalid.
Since we are of the opinion that the order of June 4, 1962, is not a final order within the meaning of Minn. St. 605.09(7) and is therefore not appealable, this appeal is dismissed, without prejudice, however, to the rights of the parties to relitigate the issues raised on this appeal in further proceedings in the district court, and without prejudice to the right of review of such issues in the event of appeal from the final determination by the district court.
Dismissed.